In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-1655V
                                                            Filed: September 21, 2018
                                                                  UNPUBLISHED

                                                                         
    KATIE REAVES,                                                        
                                                                                 Special Processing Unit (SPU);
                                           Petitioner,                           Ruling on Entitlement; Concession;
    v.                                                                           Causation-In-Fact; Influenza (Flu)
                                                                                 Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH                                                          Vaccine Administration (SIRVA)
    AND HUMAN SERVICES,

                                         Respondent.

                                                                         
Jessica Anne Olins, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On November 1, 2017, Katie Reaves (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that her receipt of an
influenza (“flu”) vaccine on October 5, 2016, caused her to suffer a left-sided shoulder
injury to vaccine administration (“SIRVA”). Petition at 1-2. The case was assigned to
the Special Processing Unit of the Office of Special Masters.
        On September 21, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that “petitioner suffered bursitis in her
left shoulder, and that it was caused-in-fact by the flu vaccine she received on October

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                                            1 
 
5, 2016.” Id. at 3. Respondent further agrees that “the records show that petitioner
suffered the sequelae of her injury for more than six months” and that “petitioner has
met the statutory requirements for compensation.” Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
 




                                            2